Case 2:19-cv-20408-KM-JBC Document 13 Filed 09/29/20 Page 1 of 5 PageID: 125




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


ERIC HSUEH,

        Plaintiff,

        v.                                         Civ. No. 19-20408 (KM) (JBC)

BANK OF AMERICA HUMAN                                         OPINION
RESOURCES, CONRAD FRANCIS,
YAGNESH SHAH, MARY DALY, RYAN
SENN,

        Defendants.


KEVIN MCNULTY, U.S.D.J.:
        Eric Hsueh worked for Bank of America, was laid off, and now sues Bank
of America and certain employees (collectively “BofA”) alleging that they violated
the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623. Now
before the Court is BofA’s motion to dismiss (DE 7) and Hsueh’s motion for
default judgment (DE 10). 1 For the following reasons, the motion to dismiss
(DE 7) is GRANTED WITHOUT PREJUDICE, on grounds of insufficient service
of process only, and the motion for default judgment (DE 10) is DENIED.




1       Certain citations to the record are abbreviated as follows:
        DE = docket entry
        Compl. = Hsueh’s Complaint (DE 1)
        BofA Brf. = BofA’s Brief in Support of its Motion to Dismiss (DE 7-1)
        Hsueh Brf. = Hsueh’s Brief in Support of his Motion for Default Judgment (DE
10-1)
Case 2:19-cv-20408-KM-JBC Document 13 Filed 09/29/20 Page 2 of 5 PageID: 126




    I.     BACKGROUND
         A. Facts
           Hsueh worked at Bank of America for over two years as an IT employee. 2
(Compl. at 3, 7.) His supervisor, Conrad Francis, accused him of performance
and attendance issues. (Id. at 7.) When Hsueh raised Francis’s accusations
with the manager, Yagnesh Shah, Shah “sided” with Francis. (Id.) Thereafter,
Hsueh was segregated from his team. (Id.). According to Hsueh, Francis took
actions against Hsueh because he thought Hsueh was too old. (Id.)
           Hsueh contacted human resources to report the “harassment” from
Francis and Shah. (Id. at 9.) HR representative Mary Daly advised him to
request an accommodation, escalate any issues regarding Francis to Shah, and
provide support. (Id.) Another HR employee, Ryan Senn, reached out to Hsueh
for clarification of his issues. The Complaint says nothing more about Senn.
(Id.)
           Later, Hsueh was laid off. (Id. at 8.) According to a disclosure he received,
twenty people were eligible for a layoff, but only he was selected, and he was
the oldest of the twenty. (Id.)
     B. Procedural History
           On November 21, 2019, Hsueh filed his Complaint, alleging an ADEA
claim against “Bank of America Human Resources,” Francis, Shah, Daly and
Senn. (Id. at 1.) On December 6, Hsueh purported to serve all defendants with
a copy of the complaint and summons by handing copies to a mailroom
attendant at a Bank of America location in Jersey City where Shah and Francis
worked. (Hsueh Brf. at 2.) On May 22, 2020, BofA moved to dismiss, arguing
that Hsueh failed to state a claim and that BofA was not properly served. (BofA
Brf.) Hsueh did not file an opposition to the motion to dismiss, but instead filed
a motion to enter judgment by default, arguing that BofA was properly served
and failed to appear. (Hsueh Brf. at 2.)


2     Although it is not clear from the Complaint, it appears that Hsueh worked at a
Bank of America branch in Jersey City.


                                             2
Case 2:19-cv-20408-KM-JBC Document 13 Filed 09/29/20 Page 3 of 5 PageID: 127




II.     DISCUSSION AND ANALYSIS
        I will dismiss the Complaint for insufficient service. Accordingly, because
insufficient service deprives the Court of jurisdiction, I do not reach BofA’s
12(b)(6) arguments or Hsueh’s later-filed motion for default judgment.
      A. Standard of Review
        District courts may dismiss a complaint without prejudice if the
defendant was not served with copies of the complaint and summons within 90
days after the complaint is filed. Fed. R. Civ. P. 4(m), 12(b)(4). Where, as here,
there is a question as to the validity of service, the burden of proof of service
lies on “the party asserting the validity of service,” Hsueh. Grand Entmt. Grp. v.
Star Media Sales, 988 F.2d 476, 488 (3d Cir. 1993). “This burden can be met
by a preponderance of the evidence using affidavits, depositions, and oral
testimony.” Mills v. Ethicon, Inc., 406 F. Supp. 3d 363, 392 (D.N.J. 2019)
(quoting State Farm Mut. v. Tz’Doko V’Chesed, 543 F. Supp. 2d 424, 428 (E.D.
Pa. 2008)).
      B. Service of Process
        In moving to dismiss, BofA makes three merits arguments (BofA Brf. at
6–12), but also argues that Hsueh never served BofA (id. at 12–14). I take up
the service argument because “[i]n the absence of service of process . . . a court
ordinarily may not exercise power over a party the complaint names as
defendant.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,
1327 (1999).
        Bank of America, as a corporation, could be served “by delivering a copy
of the summons and of the complaint to an officer, a managing or general
agent, or any other agent authorized by appointment or by law to receive
service of process.” Fed. R. Civ. P. 4(h)(1)(B). In the alternative, service could be
made by following New Jersey’s rules. See Fed. R. Civ. P. 4(e)(1). The New
Jersey procedures are fairly similar in this regard, but also provide that a
plaintiff can serve “a person at the registered office of the corporation in charge
thereof” or, if service cannot be made on that person or those listed in Federal



                                          3
Case 2:19-cv-20408-KM-JBC Document 13 Filed 09/29/20 Page 4 of 5 PageID: 128




Rule 4(h)(1)(B), “then on a person at the principal place of business of the
corporation in this State in charge thereof, or if there is no place of business in
this State, then on any employee of the corporation within this State acting in
the discharge of his or her duties,” N.J. R. Ct. 4:4-4(a)(6).
       The individual defendants could be served by “delivering a copy of the
summons and of the complaint to the individual personally,” “leaving a copy of
each at the individual’s dwelling or usual place of abode with someone of
suitable age and discretion who resides there,” or “delivering a copy of each to
an agent authorized by appointment or by law to receive service of process.”
Fed. R. Civ. P. (4)(e)(2)(A)–(C). 3
       Hsueh says service was accomplished because he gave copies of the
summons and complaint to a mailroom attendant at a Bank of America
location in Jersey City where Shah and Francis worked. (Hsueh Brf. at 2.) That
was insufficient to serve any defendant. First, as to Bank of America, a
mailroom attendant is not “an officer, a managing or general agent, or any
other agent authorized by appointment or by law to receive service of process.”
Fed. R. Civ. P. 4(h)(1)(B); see also, e.g., Patel v. McKesson Corp., No. 14-11299,
2014 WL 5705039, at *3 (E.D. Mich. Nov. 5, 2014) (serving mailroom employee
of business was insufficient); Cubbage v. Bloomberg LP, Civ. No. 05-2989, 2007
WL 9809081, at *1 n.1 (E.D. Pa. Nov. 16, 2007) (same). 4 Second, as to the
individual defendants, handing copies to a mailroom attendant is not delivering
copies to the individuals personally, leaving copies at their homes, or delivering
copies to an authorized agent. Fed. R. Civ. P. (4)(e)(2)(A)–(C); see also Reddy v.
MedQuist, Inc., Civ. No. 06-4410, 2009 WL 2413673, at *5 (D.N.J. Aug. 4,


3       Service could also be made according to New Jersey’s rules, see Fed. R. Civ. P.
4(e)(1), but for individuals they are essentially the same, see N.J. R. Ct. 4:4-4(a)(1).
4      Regarding New Jersey’s additional permissible methods of service, Hsueh has
not shown that the Jersey City Bank of America is “the registered office of” Bank of
America. N.J. R. Ct. 4:4-4(a)(6). Because he has not shown any reason why he could
not serve a person at Bank of America’s registered office, an officer, or an agent, New
Jersey Rule 4:4-4(a)(6)’s remaining methods are inapplicable.


                                            4
Case 2:19-cv-20408-KM-JBC Document 13 Filed 09/29/20 Page 5 of 5 PageID: 129




2009) (delivery to an individual’s place of employment was insufficient). Thus,
Hsueh has not established effective service of process for any defendant.
       Pursuant to Federal Rules of Civil Procedure 4(m) and 12(b)(4), I will
dismiss the Complaint without prejudice.
III.   CONCLUSION
       For the reasons set forth above the motion to dismiss (DE 7) is granted.
       A separate order will issue.
Dated: September 30, 2020


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        5
